     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.122 Page 1 of 13



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    HEMLOCK HAT COMPANY, INC.,                    Case No.: 19-cv-02422-AJB-AHG
12                                    Plaintiff,    ORDER:
13    v.
                                                    (1) GRANTING DEFENDANTS’
14    DIESEL POWER GEAR, LLC, DIESEL                MOTION TO DISMISS, (Doc. No. 11);
      SELLERZ, LLC, 4X4 ANYTHING,
15    LLC, SPARKS MOTORS, LLC, DAVID                (2) GRANTING PLAINTIFF’S
16    W. SPARKS, DAVID KILEY, JOSHUA                MOTION FOR LEAVE TO AMEND
      STUART, AND KEATON HOSKINS,                   COMPLAINT, (Doc. No. 14)
17
                                    Defendants.
18
19          Diesel Power Gear, LLC (“DPG”), DIESELSellerz.com, LLC (“DIESELSellerz”),
20    4X4 Anything, LLC (“4X4 Anything”), Sparks Motors, LLC (“Sparks Motors”), David W.
21    Sparks (“Sparks”), David Kiley (“Kiley”), Joshua Stuart (“Stuart”), and Keaton Hoskins
22    (“Hoskins”) (collectively referred to as “Defendants”) move to dismiss with prejudice
23    Hemlock Hat Company, Inc.’s (“Plaintiff”) Complaint pursuant to Federal Rule of Civil
24    Procedure 12(b)(6) for failure to state a claim upon which relief can be granted. (See Doc.
25    No. 11.) Plaintiff filed an opposition to Defendants’ motion to dismiss. (See Doc. No. 14.)
26    Defendants filed a reply in support of the motion. (See Doc. No. 17.) Pursuant to Civil
27    Local Rule 7.d.1, the Court finds the matter suitable for determination on the papers and
28    without oral argument. For the reasons discussed herein, the Court GRANTS Defendants’
                                                  1
                                                                               19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.123 Page 2 of 13



1     motion to dismiss and GRANTS Plaintiff’s motion for leave to amend.
2                                      I.    BACKGROUND
3           Plaintiff was formed in 2016 to design, market, and sell specialty headwear and
4     apparel. (Doc. No. 1-2 at 3.) Plaintiff is a company located in Southern California that
5     “sells various hats throughout the country via its website www.hemlockhatco.com, 2000+
6     brick and mortar retail locations, amazon.com[,] and other well-known retail channels.”
7     (Id.) According to Plaintiff, its company is distinguished in the headwear industry because
8     of “its fashionable and unique straw hats featuring under brim designs.” (Doc. No. 14 at
9     2.) Defendants are best known for their reality television show, “Diesel Brothers,” which
10    “airs on Discovery Channel and features diesel trucks being modified for recreational use.”
11    (Doc. No. 11 at 5.)
12          Plaintiff alleges that “Defendants were/are manufacturing, producing, marketing,
13    distributing, and/or offering for sale a straw hat” similar to one of Plaintiff’s straw hat
14    designs. (Doc. No. 1-2 at 4.) Plaintiff claims that Defendants intentionally copied the
15    American flag inspired design, where “instead of the parallel white-red strip combo,
16    Hemlock’s design has a red background with white stripes crossing and overlapping over
17    each other[,]” (alleged copyrighted “Design”). (Doc. No. 14 at 2.) Aside from the “near-
18    identical under the brim design,” Plaintiff adds there are numerous other similarities like
19    the “distinctive 6-sided patch on the front of the hat, the color scheme of the patch[,] and
20    the overlap of the under-brim design on the top of the hat[.]” (Doc. No. 1-2 at 4.) On July
21    26, 2019, Plaintiff sent a cease and desist letter to Defendant DPG. (Id. at 5.) Plaintiff
22    asserts Defendants are aware that they do not own the design, but still “attempt[s] to pass
23    it off as their own.” (Id. at 5.) Plaintiff asserts two claims against Defendants for (1)
24    common law copyright infringement under Cal. Civ. Code § 980, and (2) unfair business
25    practices under California’s Unfair Competition Law (“UCL”), Cal. Bus. Prof. Code
26    § 17200 et seq.
27    //
28    //
                                                   2
                                                                                19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.124 Page 3 of 13



1                                 II.       PROCEDURAL HISTORY
2           On November 12, 2019, Plaintiff filed its Complaint against Defendants in the
3     Superior Court of California, County of San Diego, alleging claims for common law
4     copyright infringement and unfair competition. (Doc. No. 1-2.) On December 17, 2019,
5     Defendants filed a notice of removal of this action to the United States District Court for
6     the Southern District of California. (Doc. No. 1 at 1.) Then on March 5, 2020, Defendants
7     filed a motion to dismiss for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).
8     (Doc. No. 11.) Plaintiff opposed the motion, and Defendants replied. (Doc. Nos. 14–17.)
9     This order follows.
10                                   III.    LEGAL STANDARDS
11       A. Motion to Dismiss for Failure to State a Claim
12          Defendants seek Rule 12(b)(6) dismissal of the Complaint on the grounds that
13    Plaintiff does not possess a common law copyright, and that this action is preempted by
14    the Copyright Act (17 U.S.C. § 1 et seq.). (Doc. No. 11 at 8.) A motion to dismiss pursuant
15    to Rule 12(b)(6) tests the legal sufficiency of the complaint. See Navarro v. Block, 250
16    F.3d 729, 732 (9th Cir. 2001). A pleading must contain “a short and plain statement of the
17    claim showing that the pleader is entitled to relief. . . .” Fed. R. Civ. P. 8(a)(2). Plaintiffs
18    must also plead, however, “enough facts to state a claim to relief that is plausible on its
19    face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard thus
20    demands more than a formulaic recitation of the elements of a cause of action or naked
21    assertions devoid of further factual enhancement. See Ashcroft v. Iqbal, 556 U.S. 662, 678
22    (2009). Instead, the complaint “must contain sufficient allegations of underlying facts to
23    give fair notice and to enable the opposing party to defend itself effectively.” Starr v. Baca,
24    652 F.3d 1202, 1216 (9th Cir. 2011).
25          In reviewing a motion to dismiss under Rule 12(b)(6), the court must assume the
26    truth of all factual allegations and must construe them in the light most favorable to the
27    nonmoving party. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996).
28    The court need not take legal conclusions as true “merely because they are cast in the form
                                                   3
                                                                                   19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.125 Page 4 of 13



1     of factual allegations.” Roberts v. Corrothers, 812 F.2d 1173, 1177 (9th Cir. 1987) (quoting
2     W. Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981)). Similarly, “conclusory
3     allegations of law and unwarranted inferences are not sufficient to defeat a motion to
4     dismiss.” Pareto v. Fed. Deposit Ins. Corp., 139 F.3d 696, 699 (9th Cir. 1998).
5          B. Motion for Leave to Amend the Complaint
6            Plaintiff requests leave to file its First Amended Complaint to (1) add other causes
7     of action (i.e., trade dress infringement and business tort where competitor steals the design
8     of a competitor) and (2) add facts arising out of Defendants’ fraudulent conduct. (Doc. No.
9     14 at 9.) Federal Rule of Civil Procedure 15 mandates that leave to amend “be freely given
10    when justice so requires.” Fed. R. Civ. P. 15(a). “[T]he grant or denial of an opportunity to
11    amend is within the discretion of the District Court . . . .” Foman v. Davis, 371 U.S. 178,
12    182 (1962). The Court considers five factors when granting leave to amend: bad faith,
13    undue delay, prejudice to the opposing party, futility of amendment, and whether the
14    plaintiff has previously amended the complaint. See Johnson v. Buckley, 356 F.3d 1067,
15    1077 (9th Cir. 2004).
16           In applying the factors, “[n]ot all factors merit equal weight.” Eminence Capital,
17    LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). “[I]t is the consideration of
18    prejudice to the opposing party that carries the greatest weight.” Id. Defendants bear the
19    burden of showing that they would be unduly prejudiced by the allowance of the
20    amendment. Id. “Absent prejudice, or a strong showing of any of the remaining [ ] factors,
21    there exists a presumption under Rule 15(a) in favor of granting leave to amend.” Id. “A
22    district court does not abuse its discretion when it denies leave to amend where a plaintiff
23    . . . did not propose any new facts or legal theories for an amended complaint and therefore
24    give the Court any basis to allow an amendment.” Boehm v. Shemaria, 478 Fed. App’x.
25    457, 457 (9th Cir. 2012). When amendment would be futile, the district court need not
26    grant leave to amend. See Gompper v. VISX, Inc., 298 F.3d 893, 898 (9th Cir. 2002).
27    //
28    //
                                                    4
                                                                                 19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.126 Page 5 of 13



1                                        IV.    DISCUSSION
2        A. Preliminary Matters
3           The Court addresses three procedural issues before discussing the merits of the
4     motion to dismiss: (1) Plaintiff’s untimely opposition to the motion to dismiss; (2)
5     Plaintiff’s proposal to convert the motion to dismiss to a motion for summary adjudication;
6     and (3) Defendants’ motion to strike Plaintiff’s declaration.
7           First, Defendants assert that Plaintiff’s response to Defendants’ motion to dismiss
8     should be stricken pursuant to Local Rule 7.1(e)(7) because it was filed one month after
9     the deadline without leave to file an untimely response. (Doc. No. 17 at 2.) While Plaintiff’s
10    opposition was untimely, this Court will consider Plaintiff’s opposition for the sake of
11    deciding the case on the merits, and because Defendants were not prejudiced by the delay.
12    See Sanchez v. Aurora Loan Servs., LLC, No. CV1308846MMMRZX, 2014 WL
13    12589660, at *4 (C.D. Cal. June 10, 2014) (“In the interest of deciding the case on the
14    merits, however, and because defendants were able to file a sixteen-page, substantive reply
15    and do not appear to have been prejudiced by Sanchez’s untimely opposition, the court
16    elects to consider the substance of the motion.”). The Court, however, reminds Plaintiff
17    that any future filing must be timely filed to be considered. Thus, the Court accepts
18    Plaintiff’s response to Defendant’s motion to dismiss without deeming the motion
19    unopposed.
20          Second, Plaintiff asserts that the Court “should consider converting the motion to
21    dismiss into a motion for summary adjudication and then deny the motion based on
22    insufficient time to respond” because Defendants attached two exhibits to their motion, and
23    Plaintiff was not afforded an opportunity for discovery. (Doc. No. 14 at 8–9.) “As a general
24    rule, a district court may not consider any material beyond the pleadings in ruling on a Rule
25    12(b)(6) motion.” Lee v. City of Los Angeles, 250 F.3d 668, 688 (2001) (internal quotation
26    marks and citations omitted). However, “[w]hen a party submits an indisputably authentic
27    copy of a document, and the document is referred to in the complaint, the Court does not
28    have to convert the motion into a summary judgment motion.” Rose v. Chase Manhattan
                                                5
                                                                                 19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.127 Page 6 of 13



1     Bank USA, 396 F. Supp. 2d 1116, 1119 (C.D. Cal. 2005), aff’d, 513 F.3d 1032 (9th Cir.
2     2008).
3           Here, Defendants attached as exhibits Plaintiff’s cease and desist letter, and
4     Defendants’ response to the cease and desist letter. (Doc. No. 11, Exhibits 1–2.) Although
5     Plaintiff does not dispute the authenticity of both documents, it argues that attachment of
6     the letters warrant conversion to a summary adjudication motion. However, both these
7     documents were referenced in Plaintiff’s Complaint. First, Plaintiff expressly refers to the
8     cease and desist letter sent to Defendant DPG in the Complaint. (Doc. No. 1-2 at 8.)
9     Additionally, Defendant’s response to the cease and desist letter is also referenced when
10    Plaintiff mentioned “Defendants willingly complied with Hemlock’s request to remove the
11    Infringing Hat from Diesel Online Store[.]” (Id. at 9); see Cooper v. Pickett, 137 F.3d 616,
12    623 (9th Cir. 1997) (“[A] court ruling on a motion to dismiss may consider the full texts of
13    documents which the complaint quotes only in part.”). Thus, the Court finds that
14    Defendants’ attachment of the letters to their motion to dismiss does not warrant converting
15    the instant motion into one for summary adjudication.
16          Third, Defendants move to strike the declaration of Anthony Lora (“the Lora
17    Declaration”) attached to Plaintiff’s opposition to the motion to dismiss. (Doc. No. 17 at
18    3.) Defendants argue that “Plaintiff should not be allowed to supplement their deficient
19    complaint with a Declaration and convert this motion into one for summary judgment.”
20    (Id. at 4.) To reiterate, the Court may not consider any material beyond the pleadings. See
21    Lee, 250 F.3d at 688. “In reviewing the district court’s dismissal of the complaint [the
22    court] consider[s] only the contents of the complaint, taking as true all the allegations of
23    material fact.” Cooper, 137 F.3d at 622 (emphasis added). Here, the Lora Declaration adds
24    new facts not alleged or mentioned in the Complaint. Indeed, the declaration provides that
25    Plaintiff attempted to resolve the matter, and then proceeds to add details explaining that
26    the alleged infringing hat was of limited publication. (Doc. No. 15 at 1–2.) None of this is
27    referenced in the Complaint. Thus, the Court declines to consider the Lora Declaration and
28    GRANTS Defendants’ motion to strike. See Jones v. Carraby, No. 18-CV-1609-
                                          6
                                                                                19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.128 Page 7 of 13



1     AJB(WVG), 2019 WL 1950373, at *4 (S.D. Cal. May 1, 2019) (“However, since none of
2     these details appear in the Complaint, the Court cannot consider them because new facts
3     contained in a declaration [are] outside of the four corners of the Complaint.”).
4        B. Plaintiff’s Common Law Copyright and Unfair Competition Claims Are
5           Preempted by the Copyright Act
6           Having addressed the foregoing preliminary issues, the Court turns to the merits of
7     Defendants’ motion to dismiss. Defendants move to dismiss Plaintiff’s common law
8     copyright infringement and UCL claims because Defendants argue that the federal
9     Copyright Act preempts Plaintiff’s state law claims. It must be noted that Plaintiff does not
10    allege or set forth any facts that it has a claim under the federal statutory Copyright Act (17
11    U.S.C. § 1 et seq.) as Plaintiff does not have a registration for the Design. The Court will
12    assess the viability of Plaintiff’s common law copyright and unfair competition claims in
13    different sections below.
14          1. Plaintiff’s Common Law Copyright Infringement Claim
15          First, Plaintiff asserts it has a common law copyright infringement claim under Cal.
16    Civ. Code § 980. Defendants argue that Plaintiff lost its common law copyright protection
17    because Plaintiff affixed the Design in a tangible medium and made a “general
18    publication.” Section 980 provides:
19          (a)(1) The author of any original work of authorship that is not fixed in any
            tangible medium of expression has an exclusive ownership in the
20
            representation or expression thereof as against all persons except one who
21          originally and independently creates the same or similar work . . . . (b) The
            inventor or proprietor of any invention or design, with or without delineation,
22
            or other graphical representation, has an exclusive ownership therein, and in
23          the representation or expression thereof, which continues so long as the
            invention or design and the representations or expressions thereof made by
24
            him remain in his possession.
25
26    Cal. Civ. Code § 980. Neither party disputes the Design is affixed in a tangible medium,
27    i.e., the straw hat. Plaintiff, however, appears to argue that it has exclusive ownership of
28    the Design, that the Design remains in its possession, and that it did not make a “general
                                                  7
                                                                                  19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.129 Page 8 of 13



1     publication” of the Design. (Doc. No. 14 at 4.)
2           Under the common law copyright protections created by section 980, an author may
3     extinguish his common law copyright protection upon “general publication.” See Zachary
4     v. W. Publ’g Co., 75 Cal. App. 3d 911, 920 (Ct. App. 1977). “General publication” is
5     “dissemination of the work of art itself among the public, as to justify the belief that it took
6     place with the intention of rendering such work common property.” Id. (internal quotations
7     and citations omitted). A limited publication, by contrast, “is one which communicates a
8     knowledge of its contents under conditions expressly or impliedly precluding its dedication
9     to the public.” Carpenter Found. v. Oakes, 26 Cal. App. 3d 784, 795 (1972). A publication
10    is limited only where the work was distributed “(1) to a ‘definitely selected group,’ and (2)
11    for a limited purpose, (3) without the right of further reproduction, distribution or sale.”
12    White v. Kimmell, 193 F.2d 744, 746–47 (9th Cir. 1952); Acad. of Motion Picture Arts &
13    Scis. v. Creative House Promotions, Inc., 944 F.2d 1446, 1452 (9th Cir. 1991).
14          As a preliminary matter, it is unclear whether Plaintiff intended to argue that
15    Defendants had made a limited publication, or if rather Plaintiff itself made a limited
16    publication. (See e.g., Doc. No. 14 at 4 (“Here, sale of the Infringing Hat was a limited
17    publication and Hemlock therefore still owns the common law copyright to the design.”).)
18    However, the Court notes that the focus of the general/limited publication analysis is on
19    Plaintiff’s conduct, and not Defendants’ activities. Cf. Zachary, 75 Cal. App. 3d at 925–26
20    (“What is relevant to the issue of publication is whether [plaintiff’s] conduct could justify
21    the belief that his intent was to render the material common property.”) (emphasis added).
22          To the extent Plaintiff meant to argue that its own publication was limited, the Court
23    concludes the Design was generally published when Plaintiff started selling and
24    distributing the Design affixed in straw hats through various online and retail channels. See
25    Fashion Originators Guild of Am. v. Fed. Trade Comm’n, 114 F.2d 80, 84 (2d Cir. 1940),
26    aff’d, 312 U.S. 457 (1941) (“To embody a design in a dress or a fabric, and offer the dress
27    for general sale was [general] ‘publication[.]’”). Conceding that straw hat manufacturers
28    do not make limited productions, (Doc. No. 1-2 at 10), Plaintiff’s selling and distribution
                                                8
                                                                                   19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.130 Page 9 of 13



1     of the Design in large scale quantities “destroyed whatever rights [it] had . . . under the
2     common law copyright.” McIntyre v. Double-A Music Corp., 166 F. Supp. 681, 682 (S.D.
3     Cal. 1958) (holding plaintiff has no common law copyright cause of action because
4     plaintiff made an unlimited sale of the musical arrangement at issue).
5           Plaintiff’s attempt to argue limited publication by stating that the Design was only
6     sold to a selected group—to “only those individuals who purchased the Infringing Hat”—
7     is unavailing. (Doc. No. 14 at 4.) Even if the Court considered the stricken Lora Declaration
8     setting forth the facts for a limited publication, “[t]o qualify as a ‘selected group,’ those
9     receiving the work must be more than just customers self-selected by their desire to
10    purchase the work. Otherwise, ‘all the purchasers of the work’ would qualify as a ‘selected
11    group,’ and all publications would be limited publications.” Unix Sys. Labs., Inc. v.
12    Berkeley Software Design, Inc., No. 92-1667, 1993 WL 414724, at *13 (D.N.J. Mar. 3,
13    1993) (citations omitted).
14          Thus, because the Court finds Plaintiff does not own a common law copyright,
15    Plaintiff’s claim for common law copyright infringement must be dismissed. The Court
16    GRANTS Defendants’ motion to dismiss as to Plaintiff’s common law copyright
17    infringement claim WITHOUT LEAVE TO AMEND.
18          2. Plaintiff’s Unfair Competition Law (“UCL”) Claim
19          Second, Defendants argue that Plaintiff’s UCL claim is preempted by the federal
20    Copyright Act (17 U.S.C. § 1 et seq.). (Doc. No. 11 at 4.) In opposition, Plaintiff asserts
21    “Defendants were/are passing off the Infringing Hat as if it belongs to them[,]” (Doc. No.
22    1-2 at 11), thereby arguing its claim survives preemption because “passing off” is based on
23    the additional element of fraud not present in the federal Copyright Act. (Doc. No. 14.)
24          There is a two-part test to determine whether a state law claim is preempted. “First,
25    the content of the protected right must fall within the subject matter of copyright as
26    described in 17 U.S.C. §§ 102 and 103. Second, the right asserted under state law must be
27    equivalent to the exclusive rights contained in section 106 of the Copyright Act.” Downing
28    v. Abercrombie & Fitch, 265 F.3d 994, 1003 (9th Cir. 2001). “To survive preemption, the
                                                9
                                                                                 19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.131 Page 10 of 13



1     state cause of action must protect rights which are qualitatively different from the copyright
2     rights. The state claim must have an extra element which changes the nature of the action.”
3     Aronson v. Dog Eat Dog Films, Inc., 738 F. Supp. 2d 1104, 1116 (W.D. Wash. 2010).
4           In light of the Court’s conclusion that Plaintiff has failed to state a claim under
5     common law copyright, the protected right Plaintiff asserts falls within the subject matter
6     of the federal Copyright Act. Therefore, the remaining issue involves the second part of
7     the preemption test. Plaintiff relies primarily on Defendants’ alleged fraudulent conduct as
8     an extra element different from the federal Copyright Act. (Doc. No. 14 at 6.) However,
9     the acts underlying Defendants’ alleged wrongdoing “in essence merely assert a protectable
10    copyright interest” in the Design. Trenton v. Infinity Broad. Corp., 865 F. Supp. 1416, 1428
11    (C.D. Cal. 1994). Plaintiff has no claim under the UCL because it is based entirely upon
12    Plaintiff owning a common law copyright of the Design. Accordingly, the nature of
13    Plaintiff’s UCL claim is not qualitatively different from its copyright infringement claim,
14    and thus preempted by the Copyright Act. See Lanard Toys Ltd. v. Novelty Inc., 511 F.
15    Supp. 2d 1020, 1030 (C.D. Cal. 2007) (“According to the Ninth Circuit, to the extent that
16    a claim for unfair competition is not qualitatively different from a copyright claim, it is
17    preempted by federal copyright law.”).
18          For the reasons set forth above, the Court GRANTS Defendants’ motion to dismiss
19    Plaintiff’s UCL claim based on common law copyright infringement WITHOUT LEAVE
20    TO AMEND.
21       C. Plaintiff Requests Leave to Amend to Add New Facts and a New Cause of
22          Action
23          Having dismissed both of Plaintiff’s claims, the Court turns to Plaintiff’s request for
24    leave to amend. Plaintiff requests leave to add new facts arising out of Defendants’
25    fraudulent conduct, and new causes of action such as trade dress infringement and/or other
26    business tort claims. (Doc. No. 14 at 9.) Defendants argue generally that “dismissal should
27    be with prejudice since any amendment would be futile because the underlying facts to this
28    lawsuit require Hemlock to possess a registered copyright, which it does not own.” (Doc.
                                                 10
                                                                                 19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.132 Page 11 of 13



1     No. 17 at 5.)
2           As this is Plaintiff’s first request to amend its Complaint, and Defendants do not
3     explain how an amendment would be prejudicial, the Court will allow an amendment at
4     this early stage of litigation. Moreover, amendment is not necessarily futile because
5     Plaintiff could plead additional facts in support of a new cause of action, such as a trade
6     dress infringement claim, which does not require a registered trademark. See Two Pesos,
7     Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992); Metabyte, Inc. v. NVIDIA Corp., No.
8     12-0044 SC, 2013 WL 1729808, at *6 (N.D. Cal. Apr. 22, 2013) (“Plaintiff may seek leave
9     to amend under Rule 15 if it wishes to assert a different theory of Defendants’ liability[.]”).
10    After review of the proposed amendment, the Court finds it appropriate to GRANT
11    Plaintiff’s request for leave to amend its Complaint. See Knappenberger v. City of Phoenix,
12    566 F.3d 936, 942 (9th Cir. 2009) (“Where dismissal is appropriate, a court should grant
13    leave to amend unless the plaintiff could not possibly cure the defects in the pleading.”).
14       D. Other Pleading Deficiencies
15          Finally, although the Court has already determined that both Plaintiff’s claims fail,
16    for the sake of judicial economy, the Court will note other general deficiencies Plaintiff
17    must avoid in any Amended Complaint. Defendants maintain “[t]he Court should dismiss
18    the Complaint and require Plaintiff to refile it with a more definite statement of its claims
19    under Rule 12(e).” (Doc. No. 11 at 17.) Defendants argue that, aside from DPG, there is
20    “[n]o cognizable injury alleged against Sparks Motors, DIESELSellerz, and 4x4 Anything”
21    (collectively referred to as “Other Company Defendants”). (Doc. No. 11 at 13.)
22    Additionally, Defendants assert that Sparks, Kiley, Stuart, and Hoskins (collectively
23    referred to as “Individual Defendants”) are not personally liable for actions taken on behalf
24    of the companies. (Id. at 15.)
25          First, the Complaint only names these Other Company Defendants, (Doc. No. 1-2 at
26    5,) and does not provide any specificity as to how they are implicated in the production and
27    selling of the alleged infringing straw hats. Plaintiff merely offer conclusory allegations
28    that “Defendants copied, used, and/or reproduced copyrighted Design on the Infringing
                                                11
                                                                                  19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.133 Page 12 of 13



1     Hat, which it sold to customers via the Diesel Online Store[.]” (Doc. No. 1-2 at 10.) This
2     improper lumping of all defendants together is insufficient for the Court to “draw the
3     reasonable inference that the [Other Company Defendants are] liable for the misconduct
4     alleged.” Ashcroft, 556 U.S. at 678.
5           Second, Defendants correctly argue that the Complaint does not allege personal
6     liability as to Individual Defendants because the Complaint is vague in alleging specific
7     activities that were done outside the scope of Individual Defendants’ employment. (Doc.
8     No. 11 at 16.) In response, Plaintiff advances its argument under the respondeat superior
9     doctrine, arguing that “[k]nowledge of the agents/employees is imputed to the [I]ndividual
10    Defendants[.]” (Doc. No. 14 at 7.) Plaintiff alleges that an employee or agent of Individual
11    Defendants, or one of Individual Defendants themselves, decided to intentionally copy the
12    Design. (Id. at 8.) Under respondeat superior, “[a] master is subject to liability for the torts
13    of his servants committed while acting in the scope of their employment.” Restatement
14    (Second) of Agency § 219 (1958). “A common application of this doctrine is the liability
15    of an employer for a tort committed by one of its employees acting within the scope of his
16    employment, or for a misleading statement made by an employee or other agent who has
17    actual or apparent authority.” Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1577 n.28
18    (9th Cir. 1990). Here, Plaintiff presented conflicting arguments because it is unclear
19    whether Plaintiff alleges Individual Defendants were acting as the principal or the agent,
20    and additionally what actions were taken by which individual. (See e.g., Doc. No. 1-2 ¶ 21
21    (“Upon information and belief, Defendants, or some of them, use their fame and brash
22    personas to drive traffic to the Diesel Online Store to sell various products.”).
23          Accordingly, the Other Company Defendants and Individual Defendants are
24    DISMISSED. Should Plaintiff include any claims against these Defendants in the
25    Amended Complaint, Plaintiff must avoid the foregoing deficiencies noted above.
26                                       V.    CONCLUSION
27                 For the reasons stated herein, the Court: (1) GRANTS Defendants’ motion to
28    dismiss the common law copyright infringement claim WITHOUT LEAVE TO
                                           12
                                                                                   19-cv-02422-AJB-AHG
     Case 3:19-cv-02422-AJB-AHG Document 18 Filed 11/25/20 PageID.134 Page 13 of 13



1     AMEND; (2) GRANTS Defendants’ motion to dismiss the UCL claim based on common
2     law copyright infringement WITHOUT LEAVE TO AMEND; (3) GRANTS
3     Defendants’ motion to dismiss Individual and Other Company Defendants WITH LEAVE
4     TO AMEND; and (4) GRANTS Plaintiff’s motion for leave to file an Amended Complaint
5     to add facts regarding the fraud claim, and a trade dress infringement claim. Plaintiff will
6     have twenty-one (21) days from the date of this Order to file its Amended Complaint
7     addressing the deficiencies noted herein. Failure to file an Amended Complaint will result
8     in dismissal of this case.
9
10          IT IS SO ORDERED.
11    Dated: November 25, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  13
                                                                                19-cv-02422-AJB-AHG
